—Determination of respondent New York City Housing Authority dated July 10, 1995, which terminated petitioner’s employment, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Lottie Wilkins, J.], entered February 5, 1996) dismissed, without costs.
Respondent’s determination that petitioner purchased and possessed marijuana while on a meal break and within a few blocks of his work location is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). In particular, a police officer testified that while he and other officers were parked in a van, they received a radio transmission from an observing officer that petitioner had purchased and was in possession of marijuana. When several officers approached petitioner, who matched the radioed description, he admitted to having marijuana in his possession and was arrested after giving it to the police. The entirety of this police officer’s testimony was admissible in the administrative proceeding and constituted substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Furthermore, termination of petitioner’s employment was hardly disproportionate to the offense, in light of his employment, which was to provide after-school activities for children and teenagers in one of respondents’ community centers, and also in view of his unsatisfactory work record. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.